Citation Nr: 1755279	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-39 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for a right hip condition, secondary to a right knee condition.

4. Entitlement to service connection for a right knee scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter arose to the Board of Veterans' Appeals (Board) from a November 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran previously applied for service connection for a right knee condition; the Veteran has since submitted new and material evidence demonstrating a connection between his current injury and time in service.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee condition, right hip condition, and right knee scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 1964 rating decision, the RO denied entitlement to service connection for a right knee condition, and the Veteran did not appeal this decision.

2. Evidence received since the July 1964 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1. The July 1964 rating decision that denied entitlement to service connection for a right knee condition is final. 

2. Evidence received since the July 1964 rating decision with regard to entitlement to service connection for a right knee condition is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for a right knee condition.


ORDER

The application to reopen the claim of entitlement to service connection for a right knee condition is granted.



REMAND

The Veteran contends that he is entitled to service connection for a right knee condition, right hip condition secondary to the right knee condition, and a right knee scar. For the following reasons, the Board finds a remand warranted for all three conditions before adjudication.

Concerning the Veteran's right knee and scar claims, an additional examination is necessary. In October 2016, the Veteran underwent Compensation and Pension (C&P) examinations for his right knee condition and accompanying scar. In December 2016, the Veteran submitted correspondence to the RO stating that the October 2016 examination was unreliable, as the examiner failed to exam his right knee. The Board notes the October 2016 examiner failed to address the seemingly positive nexus statement submitted by the Veteran's private doctor in August 2016. 

Concerning the Veteran's right hip claim, secondary to his right knee claim, the Veteran has not yet received a C&P examination for this claim. Following the Veteran's examination for his right knee condition, he should receive an examination of his right hip.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination of his right knee to determine whether it is more or less likely (50 percent probability) that the Veteran's right knee condition was aggravated beyond the course of its natural progression by his service.

***In making a determination, the examiner is asked to discuss the Veteran's private doctor's positive nexus determination of August 2016.

2. Schedule the Veteran for an examination of his right hip to determine whether it is more or less likely (50 percent probability or greater) that the Veteran's right hip condition was caused by or aggravated by his right knee condition.

3. Schedule the Veteran for an examination to determine if the scar of his right knee was caused by or aggravated by service.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


